Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Ghalayini LLC
d/b/a George Street Deli,

Respondent.

Docket No. C-13-676
FDA Docket No. FDA-2013-H-0467

Decision No. CR2822

Date: June 12, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an administrative complaint against
Respondent, Ghalayini LLC d/b/a George Street Deli, that alleges facts and legal
authority sufficient to justify imposing a $500 civil money penalty. Respondent
did not timely answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a civil money penalty of $500.

CTP began this case by filing a copy of the Complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management and serving the
Complaint on Respondent. The Complaint alleges that Respondent unlawfully
sold tobacco products to minors and failed to verify that the purchasers of tobacco
products were of sufficient age, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), codified at 21 U.S.C. §§ 301-399d, and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil monetary penalty of
$500 for these violations.

On April 24, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, an Administrative Law Judge could issue an initial
decision ordering Respondent to pay the full amount of the proposed penalty,
pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil monetary
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns George Street Deli, an establishment that sells tobacco
products and is located at 802 George Street, New Haven, Connecticut
06511. Complaint § 3.

e¢ On June 26, 2012, an FDA-commissioned inspector observed a violation of
21 C.F.R. § 1140.14(a) for “[s]elling tobacco products to a minor” and a
violation of 21 C.F.R. § 1140.14(b)(1) for “[fJailing to verify the age of a
person purchasing tobacco products by means of photographic
identification containing the bearer’s date of birth[.]” Complaint ¥ 10.

e ‘“[O]n August 30, 2012, CTP issued a Warning Letter to George Street
Deli.” Complaint § 10. The letter noted the violations the FDA-
commissioned inspector had observed on June 26, 2012, and explained that
if Respondent failed to correct violations, it could face a civil money
penalty or other regulatory action. Complaint § 10. Moreover, CTP
explained that the warning letter was not intended to provide an exhaustive
list of violations and that George Street Deli was responsible for complying
with the law. Complaint § 10.

e Respondent’s owner responded to CTP by telephone on behalf of
Respondent on September 5, 2012. Complaint § 11. The owner informed
CTP that “the clerk who committed the violation had not been adequately
trained and no longer worked at the establishment.” Complaint § 11. The
owner further explained that “he had discussed the violation with all staff
so that future violations would not occur.” Complaint § 11.

e¢ On December 4, 2012, CTP acknowledged in writing that it had received
Respondent’s response and reminded George Street Deli that it had a
continuing duty to comply with the law. Complaint § 11.

e During a subsequent inspection, FDA-commissioned inspectors
documented two additional violations. Complaint § 1. First, “a person
younger than 18 years of age was able to purchase a package of Newport
Box 100s cigarettes on December 19, 2012, at approximately 11:05 AM
ET; and... the minor’s identification was not verified before the sale... .
Complaint § 1.

e Thereafter, on December 26, 2012, CTP informed Respondent of the
December 19, 2012, inspection and documented violations through a
Notice of Compliance Check Inspection. The Notice warned “that other
potential violations of federal tobacco law may have been observed,” and, if
violations had occurred, FDA could notify Respondent further. Complaint

q2.

Taking these facts as true, I must find, pursuant to 21 C.F.R. § 17.11(a), that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b).
Those regulations prohibit the sale of “cigarettes or smokeless tobacco to any
person younger than 18 years of age[.]” 21 C.F.R. § 1140.14(a). Those
regulations also require a retailer to “verify by means of photographic
identification containing the bearer’s date of birth that no person purchasing the
[tobacco] product is younger than 18 years of age[.]” 21 C.F.R. § 1140.14(b)(1).

Here, Respondent violated both 21 C.F.R. § 1140.14(a) and (b)(1) on two separate
occasions. Most recently, on December 19, 2012, Respondent violated those
regulations when it sold Newport Box 100s cigarettes to a minor without verifying
that the purchaser was of sufficient age. Respondent had violated both 21 C.F.R.
§ 1140.14(a) and (b)(1) previously on June 26, 2012, when it sold tobacco
products to a minor without verifying the purchaser’s age. Therefore,
Respondent’s actions and omissions on two separate occasions at the same retail
outlet constitute violations of law for which a civil money penalty is merited.
The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the complaint,
whichever is smaller. 21 C.F.R. § 17.11(a). Respondent has committed a fourth
violation within a 24-month period, the maximum penalty for which is $2000.

21 C.F.R. § 17.2. CTP, however, requested a civil money penalty in the amount of
$500. 21 C.F.R. § 17.2. Therefore, I impose a civil money penalty in the amount
of $500.

/s/
Steven T. Kessel
Administrative Law Judge

